FILE COPY

        RE: Case No. 15-0103                         DATE: 2/5/2015
        COA #: 01-13-00092-CV   TC#: 07CV0920
STYLE: AUGUSTA BARGE COMPANY
    v. FIVE B'S, INC.
      A petition for review was filed today in the above-styled
case. Respondent may file either a response, or a waiver of
response. If you file a waiver, the Court will not grant the
petition without first requesting a response. (TEX. R. APP. P.
53.3) There is no fee for a response or a waiver.




                         MR. CHRISTOPHER PRINE
                         CLERK, FIRST COURT OF APPEALS
                         301 FANNIN
                         HOUSTON, TX 77002